In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 20-1758V
                                        UNPUBLISHED


    LINDSAY NOWLAND,                                        Chief Special Master Corcoran

                        Petitioner,                         Filed: March 14, 2022
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                         Table Injury; Influenza (Flu) Vaccine;
                                                            Shoulder Injury Related to Vaccine
                       Respondent.                          Administration (SIRVA)


Paul R. Brazil, Muller Brazil, LLP, Dresher, PA, for Petitioner.

Catherine Elizabeth Stolar, U.S. Department of Justice, Washington, DC, for
Respondent.

                                   RULING ON ENTITLEMENT1

        On December 3, 2020, Lindsay Nowland filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she suffered a right shoulder injury related to
vaccine administration (“SIRVA”) as a result of an influenza vaccine received on October
3, 2019. Petition at 1. Petitioner further alleges the vaccine was administered in the United
States, her symptoms persisted for more than six months, and neither Petitioner, nor any
other party, has ever filed any action for or received compensation in the form of an award
or settlement for her vaccine-related injury. Petition at ¶¶ 1, 5-7. The case was assigned
to the Special Processing Unit of the Office of Special Masters.


1
  Because this unpublished Ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the Ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
        On March 14, 2022, Respondent filed his Rule 4(c) report in which he concedes
that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at
1. Specifically, Respondent agrees that “petitioner had no history of pain, inflammation or
dysfunction of the affected shoulder prior to her vaccination that would explain the alleged
symptoms and examination findings occurring after vaccine injection; she more likely than
not suffered the onset of pain within forty-eight hours of vaccine administration; her pain
and reduced range of motion were limited to the shoulder in which the vaccine was
administered; and there is no other condition or abnormality present that would explain
petitioner’s symptoms.” Id. at 6. Respondent further agrees that “[t]he records also show
that this case was timely filed, that petitioner received her vaccination in the United States,
and that petitioner satisfies the statutory severity requirement by suffering the residual
effects or complications of her injury for more than six months after vaccine
administration.” Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

      IT IS SO ORDERED.

                                                          s/Brian H. Corcoran
                                                          Brian H. Corcoran
                                                          Chief Special Master




                                              2